UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6413



SANTIAGO RODRIGUEZ,

                                               Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE, Administrator,         Harnett
Correctional Institution,

                                                Respondent - Appellee.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (1:05-cv-00662-JAB)


Submitted: August 31, 2006                   Decided: September 6, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Santiago Rodriguez, Appellant Pro Se. Alvin William Keller, Jr.,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Santiago Rodriguez seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.             The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Rodriguez has

not made the requisite showing.       Accordingly, we deny Rodriguez’s

motion for a certificate of appealability, deny leave to proceed in

forma pauperis, deny reconsideration of the district court’s denial

of in forma pauperis status, and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    DISMISSED


                                 - 2 -